Title: ELI5: The Supreme Court's same-sex wedding cake decision. Did all they rule on is that Colorado went after this one baker only? Any thoughts on what this means for future same-sex couples?
Question:
Answer #1: The Court ruling had to do with the commission's hostility toward religion.  The CRC was openly hostile to religion and didn't give the baker a fair shake.  It punted on the wider question.

I suspect that the Court will eventually come down with splitting the baby in half.  Bakers might be able to refuse to make a custom cake for a gay couple \(like a rainbow flag\) based on free speech and free exercise of religion rights but cannot deny the couple a generic wedding cake from a catalog.Answer #2: EDIT: I am wrong.  I went by the syllabus which is usually a mistake.  This is a narrow ruling saying that the commission treated the bakeshop differently than other bakeshops who had the opposite complaint.

[Here is the actual decision.](https://www.supremecourt.gov/opinions/17pdf/16-111_j4el.pdf)